         Case 1:20-cv-08214-JPC Document 15 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   11/20/2020

NEW YORK CITY DISTRICT COUNCIL OF
CARPENTERS,
                                                      CONSENT JUDGMENT
                    Petitioner,
                                                      Case No. 20-cv-8214 (JPC) (GWG)
                  -and-

HIGHWAY, ROAD AND STREET
CONSTRUCTION LABORERS LOCAL
UNION 1010,
             Respondent.



       Upon consent of the parties, the Petitioner, New York City District Council of Carpenters

(“DCC”) and the Respondent, Highway, Road and Street Construction Laborers Local Union

1010 (“Local 1010”), it is hereby ORDERED, ADJUDGED AND DECREED that:

       The Arbitration Award of Martin F. Scheinman dated September 30, 2020 (“Award”)

awarding disputed work to the DCC be confirmed in its entirety; and

       Local 1010 shall pay the DCC $2,695.00 comprised of $475 in costs and $2,220 in

attorneys’ fees associated with this action by check payable to New York City District Council

of Carpenters no later than 14 days from the entry of this Court’s order confirming the Award.

       The Clerk of the Court is respectfully directed to close this case.

DATED:        New York, New York

              November 11, 2020



                                      _____________________________________________
                                            The Honorable John P. Cronan, U.S.D.J.
